
	
		I
		112th CONGRESS
		2d Session
		H. R. 5839
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Davis of Kentucky
			 (for himself and Mr. Diaz-Balart)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  business tax credit for resilient construction.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Savings and Resilient
			 Construction Act of 2012.
		2.Resilient construction
			 tax credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 45R the following new section:
				
					45S.Resilient
				construction
						(a)General
				ruleFor purposes of section
				38, in the case of an eligible contractor, the resilient construction credit
				for the taxable year is the applicable amount for each building—
							(1)constructed by the eligible contractor in a
				disaster area determined as a result of a federally declared major
				disaster,
							(2)the construction
				of which began after the date of such disaster in that area,
							(3)which—
								(A)in the case of
				qualified commercial property, is placed in service for commercial purposes,
				and
								(B)in the case of
				qualified residential property, is placed in service for residential purposes,
				and
								(4)for which a
				certificate of occupancy is issued before the end of the 2-year period
				beginning on the date of such disaster declaration in that area.
							(b)Applicable
				amountFor purposes of
				subsection (a), the applicable amount is:
							(1)Commercial
				propertyIn the case of a
				qualified commercial property, the applicable amount is the lesser of—
								(A)1 percent of the cost of construction,
				or
								(B)$25,000.
								(2)Residential
				propertyIn the case of a
				qualified residential property, the applicable amount is the lesser of—
								(A)1 percent of the
				cost of construction, or
								(B)$3,000.
								(c)Qualified
				propertyFor purposes of this section:
							(1)Qualified
				commercial propertyThe term
				qualified commercial property means a building that is—
								(A)located in the United States,
								(B)defined in the scope of the 2009 or later
				International Building Code published by the International Code Council,
				and
								(C)designed and
				constructed to meet resilient construction requirements.
								(2)Qualified
				residential propertyThe term qualified residential
				property means a building that is—
								(A)located in the
				United States,
								(B)defined in the scope of the 2009 or later
				International Residential Code published by the International Code Council,
				and
								(C)designed and
				constructed to meet resilient construction requirements.
								(d)Resilient
				construction requirementsFor
				purposes of this section:
							(1)In
				generalThe resilient
				construction requirements with respect to a property are that the property is
				designed and constructed to—
								(A)resist hazards brought on by a major
				disaster and continues to provide its primary functions after a major
				disaster,
								(B)reduce the
				magnitude or duration of a disruptive event, and
								(C)have the
				absorptive capacity, adaptive capacity, recoverability to withstand a
				potentially disruptive event.
								(2)Treated as
				meeting resiliency requirementsFor purposes of paragraph (1)—
								(A)in the case of a qualified commercial
				property, the property shall be treated as meeting the requirements specified
				in paragraph (1) if the property is a building which—
									(i)was designed to meet the requirements of
				the 2009 or later International Building Code published by the International
				Code Council and received the Insurance Institute for Business and Home Safety
				FORTIFIED for Safer Business designation, or
									(ii)was designed and
				built in a jurisdiction that requires commercial buildings to meet the
				requirements of the 2009 or later International Building Code published by the
				International Code Council© with amendments that are equivalent or more
				restrictive than the requirements described in FORTIFIED for Safer Business
				Standards published by the Insurance Institute for Business and Home Safety and
				received a certificate of occupancy (or other documentation stating that it has
				met the requirements of the building code) from the jurisdiction, and
									(B)in the case of a qualified residential
				property, the property shall be treated as meeting the requirements specified
				in paragraph (1) if the property is a building which was designed to meet the
				requirements of the 2009 or later International Residential Code published by
				the International Code Council, and meets one of the following
				requirements:
									(i)The building received the Insurance
				Institute for Business and Home Safety as FORTIFIED for Safer Living
				designation.
									(ii)The building
				received the Insurance Institute for Business and Home Safety as FORTIFIED for
				Existing Homes designation.
									(iii)It was designed and built in a jurisdiction
				that requires residential buildings to meet the requirements of the 2009 or
				later International Building Code published by the International Code Council©
				with amendments that are equivalent or more restrictive than the requirements
				described in FORTIFIED for Safer Living Builders Guide published by the
				Insurance Institute for Business and Home Safety and received a certificate of
				occupancy (or other documentation stating that it has met the requirements of
				the building code) from the jurisdiction.
									(3)Absorptive
				capacityThe term
				absorptive capacity means the ability of the construction to
				endure a disruption without significant deviation from normal operating
				performance.
							(4)Adaptive
				capacityThe term
				adaptive capacity means the ability of the construction to adapt
				to a drastic change in normal operating conditions.
							(5)RecoverabilityThe term recoverability means
				the ability of the construction to recover quickly, and at low cost, from
				potentially disruptive events.
							(e)Other
				DefinitionsFor purposes of
				this section:
							(1)Eligible
				contractorThe term
				eligible contractor means the person who constructed the qualified
				building.
							(2)ConstructionThe term construction includes
				new construction and reconstruction and rehabilitation that meets resilient
				construction requirements.
							(3)Disaster
				areaThe term disaster
				area has the meanings given such terms by section 165(h)(3).
							(4)federally
				declared major disasterThe
				term federally declared major disaster means a disaster
				subsequently determined by the President of the United States to be a
				major disaster that warrants assistance by the Federal
				Government under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act.
							(f)Basis
				reductionFor purposes of
				this subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed.
						(g)TerminationThis
				section shall not apply to any property for which a certificate for occupancy
				is issued after December 31,
				2015.
						.
			(b)Credit made part
			 of general business creditSection 38(b) of such Code, as amended
			 by this Act, is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the resilient construction credit
				determined under section
				45S(a).
					.
			(c)Basis
			 adjustmentSubsection (a) of section 1016 is amended by striking
			 and at the end of paragraph (31), by striking the period at the
			 end of paragraph (32) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(38)to the extent
				provided in section 45S(f), in the case of amounts with respect to which a
				credit has been allowed under section
				45S.
					.
			(d)Deduction for
			 certain unused business creditsSection 196(c) (defining
			 qualified business credits) is amended by striking and at the
			 end of paragraph (13), by striking the period at the end of paragraph (14) and
			 inserting , and, and by adding after paragraph (14) the
			 following new paragraph:
				
					(15)the resilient construction credit
				determined under section
				45S(a).
					.
			(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after section
			 45R the following new item:
				
					
						Sec. 45S. Resilient
				construction.
					
					.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to property for which a certificate for occupancy is
			 issued after the date of the enactment of this Act.
			
